Exhibit For Immediate Release SL Industries Announces 2008 Fourth Quarter and Year-End Results MT. LAUREL, NEW JERSEY, April 15, 2009 SL INDUSTRIES, INC. (NYSE AMEX: SLI) announced today that its net income for the year ended December 31, 2008 was $2,334,000, or $0.39 per diluted share.Net income for the year included loss from discontinued operations, after tax, of $2,302,000, or $0.39 per diluted share.Income for the year from continuing operations was $4,636,000, or $0.78 per diluted share. Discontinued operations include legacy costs associated with businesses divested by the
